Citation Nr: 9914190	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  96-39 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to January 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 1997 rating decision 
by the Manchester, New Hampshire RO.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim of service connection 
for coronary artery disease has been obtained by the RO.

2.  The medical evidence of record shows that the veteran has 
coronary artery disease that is etiologically related to his 
service-connected post-traumatic stress disorder (PTSD).


CONCLUSION OF LAW

With doubt resolved in favor of the veteran, coronary artery 
disease is proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.310 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

An April 1968 pre-enlistment physical examination notes no 
complaints or findings of heart disease.  Service medical 
records are negative for complaints or findings relating to 
heart disease.  A January 1971 separation examination report 
notes no complaints or findings of heart disease.

By rating decision dated in August 1981, the veteran was 
granted service connection for PTSD, rated as 30 percent 
disabling.

A VA outpatient treatment reports dated in May 1995 notes the 
veteran's complaints of pain and pressure in his chest.  He 
indicated that he had shortness of breath with exertion.

In a July 1995 letter, Alexander C. Smith, M.D., the 
veteran's private physician, opined that the veteran's 
hypertension and anxiety were "due to his experiences in the 
Vietnam [W]ar."

The veteran submitted a claim for service connection for 
coronary artery disease in November 1995.  Submitted in 
support of his claim was an October 1995 letter from Mark W. 
Gilbertson, Ph.D., a licensed clinical psychologist at the 
Manchester VA Medical Center (VAMC).  Dr. Gilbertson noted 
the veteran's diagnosis of PTSD.  In addition, Dr. Gilbertson 
noted that during psychotherapy sessions, the veteran "has 
shown a clear pattern of acute physiological arousal and 
stress following discussion of [his military combat 
experience], including severe tension headaches, dizziness, 
and chest pain."

VA treatment records dated from 1995 to 1996 note that the 
veteran was seen on several occasions for various complaints, 
including angina and coronary artery disease.  Specifically, 
in November 1995 the veteran underwent bypass surgery for 
anginal control.  Treatment records note the veteran's 
history of cigarette smoking since age 12 and a family 
history of coronary disease.  

In an April 1997 letter, Dr. Gilbertson stated that 

[t]he veteran appears to expend 
considerable effort in avoiding feelings 
and thoughts associated with his military 
combat experience.  Of particular note in 
this veteran's clinical picture is a 
clear pattern of acute physiological and 
autonomic hyperarousal.  This appears to 
be particularly associated with the 
recall and discussion of combat 
experiences, and frequently manifests in 
severe tension headaches, dizziness, and 
chest pain.

Dr. Gilbertson also noted the veteran's history of 
cardiovascular disease, and cited recent research supporting 
a specific association between PTSD and cardiovascular 
morbidity.

An October 1997 VA special cardiovascular examination report 
notes the veteran's complaints of chest discomfort brought on 
by anxiety and exertion and relieved by rest and medication.  
The veteran also complained of shortness of breath, 
lightheadedness, dizziness, and the occasional sensation of 
an irregular heartbeat.  The examiner noted that the 
veteran's risk factors for coronary disease included 
cigarette smoking, a remote family history of coronary 
disease at a mature age, and the veteran's hypertension and 
elevated cholesterol.  Diagnosis was atherosclerotic coronary 
disease.  The examiner stated, 

I do not feel that the [veteran's] 
anxiety was a causative feature of his 
coronary artery disease.  Anxiety is not 
a known risk factor for the development 
of coronary disease.  Risk factors 
include age and male sex, hyperlipidemia, 
diabetes mellitus, smoking, family 
history of premature coronary disease, 
obesity, possibly hyperuricemia, possibly 
increased homocystine levels.  Anxiety is 
not among the risk factors for the 
development of coronary disease.

In a February 1998 letter, Dr. Khouzam of the Manchester VAMC 
noted the veteran's diagnoses of PTSD and a cardiac 
condition.  Dr. Khouzam stated that recent medical evidence 
suggests "a correlation between severe stress and 
exacerbations of physical problems especially in the 
cardiovascular system and its main organ the heart."  She 
further stated that the veteran's PTSD has "predisposed and 
at times exacerbated [his] cardiac status."  Dr. Khouzam 
referenced several occasions coinciding with dates related to 
the veteran's Vietnam experiences when he required medical 
treatment for chest pain and shortness of breath.  Submitted 
with Dr. Khouzam's letter was an article on the connection 
between medical conditions and PTSD.

During a February 1998 personal hearing, the veteran 
testified as to his belief that his coronary artery disease 
was caused or exacerbated by his service-connected PTSD.  The 
veteran indicated that his PTSD symptoms increased 
significantly in approximately 1993 to 1995, coinciding with 
the onset of his coronary artery disease.

Upon review of the evidence in March 1999, the Board 
forwarded the veteran's records to an independent medical 
expert (IME), that is, a physician not affiliated with VA, 
for an expert's opinion with respect to the following 
questions: 

1.  Is it as least as likely as not that 
the service-connected PTSD caused the 
veteran's coronary artery disease?

2.  If not a direct cause of coronary 
artery disease, is it as least as likely 
as not that the service-connected PTSD 
caused the underlying cardiovascular 
pathology to become more severe, and, if 
so, to what extent?

By way of response, dated in March 1999, an Associate 
Professor of Internal Medicine/Cardiology at a well-known 
medical school rendered an opinion that in pertinent part 
reads as follows:

While it is not possible to prove that 
PTSD is a primary cause of coronary 
artery disease, there are some other 
extenuating circumstances that indicate 
that he may well have had the 
manifestations of his disease to become 
apparent due to the stress related 
factors.  As far as I know, there are no 
prospective studies that would show that 
PTSD resulted in myocardial infarction or 
cardiovascular disease in an individual 
who was not susceptible to this, I cannot 
think of any way that this could be 
proven.

As far as the second question, I disagree 
with the cardiologist's assessment that 
he has no "anxiety" related problems.  
The appellant's history of smoking, 
alcohol abuse, family history of coronary 
artery disease, dyslipidemia, 
hypertension, and diabetes certainly put 
him at a very high risk for having 
symptomatic coronary disease to become 
manifest.  It is also reasonable to 
predict that emotional and psychological 
stress, as well as physical stress, which 
are well known precipitating factors 
could have played a major role in 
revealing his underlying condition.

Post-traumatic stress is well documented 
by the psychiatrists appraisals and 
likely have played a major role in 
preventing him from reorganizing his 
lifestyle such as, I am sure, has been 
recommended to him on many occasions by 
his physicians.  It is likely that the 
anxiety that he has experienced made it 
difficult for him to give up cigarette 
smoking, attain an appropriate exercise 
program or prudent diet.

In March 1999, a copy of the aforementioned opinion was 
furnished to the appellant's representative; the veteran 
responded with further argument in March 1999.

Analysis

The veteran and his representative contend that the veteran's 
coronary artery disease is the result of his service-
connected PTSD.  His claim for service connection is well 
grounded, meaning it is plausible.  38 U.S.C.A. § 5107(a) 
(West 1991).  The relevant evidence has been properly 
developed to the extent possible, and there is no further VA 
duty to assist the veteran with this claim.  Id.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  
38 U.S.C.A. § 1110.  In addition, service connection may be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310(a) (1998).  It 
is also noted that, while the provisions of 38 C.F.R. 
§ 3.310(a) speak in terms of proximate causation of 
disability due to service-connected disease or injury, there 
are instances that a non-service-connected disorder may be 
aggravated by a service-connected disability.  In such 
instances, a claimant is to "be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation."  
Allen v. Brown, 7 Vet. App. 439, 448 (1995)(en banc).

In the case at hand, it has not been contended, nor does the 
evidence show, that coronary artery disease was incurred in 
or aggravated by service.  The evidence does show, however, 
that the veteran presently has coronary artery disease that 
is claimed as being proximately due to or the result of the 
veteran's service-connected PTSD.  

The available medical evidence shows that the veteran's 
service medical records are negative for complaints or 
findings of coronary artery disease.  In fact, it was not 
until many years after service that such a problem was 
diagnosed-treatment records reveal that coronary artery 
disease was diagnosed in 1995.  An October 1997 VA 
examination report notes a VA cardiologist's opinion that the 
veteran's anxiety did not cause his coronary artery disease.  
Nevertheless, the Board finds the opinions of Drs. Gilbertson 
and Khouzam, as well as the opinion of the independent 
medical expert, to be highly probative and persuasive.  As a 
psychologist who has treated the veteran since 1995, Dr. 
Gilbertson opined that the veteran's PTSD contributed to the 
development of coronary artery disease.  The opinions Dr. 
Khouzam and the independent medical expert also support this 
conclusion.  In summary, there is strong supportive evidence 
for the veteran's claim.  A reasonable doubt has been raised 
on the question of whether the veteran has coronary artery 
disease due to service-connected PTSD.  38 C.F.R. § 3.310.  
It is the Board's judgment that the relevant evidence is in 
relative equipoise on the question at hand and, therefore, 
the benefit of the doubt doctrine is applicable.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Resolving doubt in the veteran's favor, a grant of service 
connection is therefore warranted.


ORDER

Entitlement to service connection for coronary artery disease 
is granted. 



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 

